Name: Commission Regulation (EEC) No 3850/86 of 17 December 1986 amending Regulation (EEC) No 1662/86 laying down transitional measures on the transfer of quotas in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/22 Official Journal of the European Communities 18 . 12. 86 COMMISSION REGULATION (EEC) No 3850/86 of 17 December 1986 amending Regulation (EEC) No 1662/86 laying down transitional measures on the transfer of quotas in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regart do the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3666/86 (2), and in particular Articles 39 and 48 thereof, Whereas the Community is faced for the first time with the existence of sugar produced from cane harvested in its European regions ; whereas such production exists only in Spain in the period from April to June of the marketing year, that is, several months after the production of sugar from beet ; Whereas, as a result of the application of Community rules in the sugar sector in Spain, certain cane sugar ­ producing undertakings are faced with the necessity of having to adjust their production to the markets, in parti ­ cular in relation to their traditional outlets ; whereas the use of the quantity that may be transferred within the meaning of the first subparagraph of Article 25 (2) of Regulation (EEC) No 1785/81 outside a restructuring plan would enable Spain to confront this situation by adjusting the quotas of the undertakings in question ; Whereas the deadline for the application of Article 25 (2) of Regulation (EEC) No 1785/81 in respect of the 1986/87 marketing year was fixed, by way of derogation from Council Regulation (EEC) No 193/82 of 26 January 1982 laying down general rules for transfer of the quotas in the sugar sector (3), at 1 July 1986 by Commission Regulation (EEC) No 1662/86 (4) ; Whereas, therefore, to enable Spain to apply the quota arrangements in a harmonious manner in such circum ­ stances, this deadline should be deferred to 1 February 1987 as regards the adjustment referred to in the first subparagraph of the said Article 25 (2) of the quotas of sugar-producing undertakings in respect of that part of their production that is made from cane harvested in Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Managment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1662/86 is hereby amended as follows : 1 . In paragraph 1 , the following subparagraph is added : 'However, in the case of Spain, the date of 1 July 1986 referred to in the first subparagraph shall be replaced by 1 February 1987 as regards the adjustment of the quotas of sugar-producing undertakings in respect of that part of their sugar production obtained from cane harvested in Spain.' ; 2. In paragraph 2, the following subparagraph is added : 'Spain shall inform the Commission before 15 February 1987 of the adjustments made pursuant to the second subparagraph of paragraph 1 .'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 339, 2. 12. 1986, p . 10 . 0 OJ No L 21 , 29. 1 . 1982, p . 3 . 0 OJ No L 145, 30. 5. 1986, p. 41 .